Title: To John Adams from Isaac Stephens, 15 April 1786
From: Stephens, Isaac
To: Adams, John


     
      Algiers April 15th. 1786—
      To the Honourable John Adams Esqr.
     
     Sir. I take the Liberty to enclose a line to you as we receivd one from you, by the hand of Mr. Lambe which came here to make peace for America & to redeam the Americans in slavery But not power to do either as the price was so high as six thousand Dollars for a Master and four ditto for a mate and fifteen hundred for sailors the King will not bate one six pence and will not have any thing to say as to a peace with america which obliged Mr. Lambe to return to Madrid, which I think Mr. Lamb acted with precaution and safety & for the honor and esteem you bear if consistant with your power & good will to the unfortunate Americans I could wish this money may be paid without going to Congress as it will take such a time for the sum to be brought about, for the sum must be paid if ever we are cleared—
     Sir. I am american Born in the town of Braintree and a young family near Boston and by misfortunes in the war & at this time, I did not leave them in so agreable Situation to live without my help as I could wish them to due or even Comfortable for so long a time— But Blessed be God I am midling well as I hope these will find your honour and keep my Spirits up as well as can be expected with an Iron around my Legg and bearing all the insults from the moors crying there goes american Slave and the English out Behind in Comforts— Sir—I shall rest with a full assurance that you still will continue the grant of the Sum and goodness to the Unfortunate Americans as it is of so great a Consequence to me asspecially that has a family and a great mortification to me for the sum must be paid if ever We are redeemed from this dessert place the People is Carrying rocks and timber on their backs for nine miles out of the Country over sharp rocks and mountains which raises great Lumps on their shoulders as big as ones fist— Sir for the Love of god and mankind extricate us from this slavery as soon as may be from your most Obedient humble servt.—
     
      Isaac Stephens
     
    